DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 1/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 12 and 17 have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 1, 7, 12 and 17, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Depraetere et al., Sanchez et al., Bacevice et al. and Allen et al., do not teach “wherein the independent distributed processing of the one or more data bundles by cognitive analytics pipelines reduce latency of the processor; and an error handler component that employs a scheduling algorithm to schedule processing a summarization of the electronic medical record based on at least one of a corrected data error associated with the one or more data bundles and the summarization deadline,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Applicant discloses (Applicant’s Specification, [0001]-[0005], [0021]-[0023]) that structured and unstructured data in disparate patient electronic medical records can be useful in providing insights into patient status, diagnoses and/or treatments if they can be processed in an efficient and timely manner to provide summaries, answers to questions within prioritized deadlines. So a need exists to organize these human interactions through cognitive analysis processing to facilitate scheduling and summarization of electronic medical records based on deadlines using the steps of “determining processing priorities, processing data bundles based on processing priorities, scheduling summarization processing,” etc.  Applicant’s system/method/computer readable medium uses cognitive analysis processes to processing to facilitate scheduling and summarization of electronic medical records based on deadlines and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 12 and 17 is/are directed to the abstract idea of “cognitive analysis processing to facilitate scheduling and summarization of electronic medical records based on deadlines,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]-[0005]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 12 and 17 is/are directed to the abstract idea of “cognitive analysis processing to facilitate scheduling and summarization of electronic medical records based on deadlines,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]-[0005]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “determining processing priorities, processing data bundles based on processing priorities, scheduling summarization processing,” etc., that is “cognitive analysis processing to facilitate scheduling and summarization of electronic medical records based on deadlines,” etc. The limitation of “determining processing Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “determining processing priorities, processing data bundles based on processing priorities, scheduling summarization processing,” etc., that is “cognitive analysis processing to facilitate scheduling and summarization of electronic medical records based on deadlines,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. networks, mobile phones, laptops, PDAs, processors, computers  (Applicant’s Specification [0039], [0042], [0056]-[0057], [0060]), etc.) to perform steps of “determining processing priorities, processing data bundles based on processing priorities, scheduling summarization processing,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. networks, mobile phones, laptops, PDAs, processors, computers, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. networks, mobile phones, laptops, PDAs, processors, computers, etc.). At paragraph(s) [0039], [0042], [0056]-[0057], [0060], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “networks, mobile phones, laptops, PDAs, processors, computers,” etc. to perform the functions of “determining processing priorities, processing data bundles based on processing priorities, scheduling summarization processing,” etc. The recited “networks, mobile phones, laptops, PDAs, processors, computers,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 2-11, 13-16 and 18-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-11, 13-16 and 18-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-11, 13-16 and 18-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 12 and 17.

Response to Arguments
Applicant’s arguments filed 1/19/2021 with respect to claims 1-20 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 1/19/2021.
Applicant’s arguments filed on 1/19/2021 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Depraetere et al., Sanchez et al., Bacevice et al. and Allen et al. do not render obvious the present invention because Depraetere et al., Sanchez et al., Bacevice et al. and Allen et al. do not disclose “wherein the independent distributed processing of the one or more data bundles by cognitive analytics pipelines reduce latency of the processor; and an error handler component that employs a scheduling algorithm to schedule processing a summarization of the electronic medical record based on at least one of a corrected data error associated with the one or more data bundles and the summarization deadline,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Depraetere et al., Sanchez et al., Bacevice et al. and Allen et al. to the amended limitations have been found persuasive. Depraetere et al., Sanchez et al., Bacevice et al. and Allen et al. do not teach “wherein the independent distributed processing of the one or more data bundles by cognitive analytics pipelines reduce latency 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626